Citation Nr: 0100983	
Decision Date: 01/16/01    Archive Date: 01/24/01

DOCKET NO.  97-21 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for chloracne, claimed 
as due to exposure to Agent Orange.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for residuals of bullet 
removal, left hip.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from December 1968 to 
June 1975, and from October 1978 to June 1979.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating decisions of the 
Pittsburgh Regional Office (RO).  By letter dated January 30, 
1980, the veteran was informed of the denial of his claim for 
service connection for residuals of bullet removal, left hip.  
A notice of disagreement (NOD) as to that determination was 
received in February 1980, but no further action was taken by 
the RO; as a result, that claim has remained open.  By a 
rating action in February 1997, the RO denied the veteran's 
claims of entitlement to service connection for PTSD, 
residuals of bullet removal in the left hip, and chloracne 
claimed as due to exposure to Agent Orange.  An NOD as to 
that rating decision was received in May 1997.  The statement 
of the case was issued in June 1997.  The substantive appeal 
was received in June 1997.  

The veteran appeared and offered testimony at a hearing 
before a hearing officer at the RO in November 1997.  A 
transcript of the hearing is of record.  Additional medical 
records were received in November 1997, and a VA compensation 
examination was performed in December 1997.  A supplemental 
statement of the case was issued in January 1998, wherein the 
RO granted service connection for tinea versicolor and 
assigned a 10 percent disability rating; the RO confirmed and 
continued its previous denial of the veteran's claims of 
entitlement to service connection for PTSD, residuals of 
bullet removal in the left hip, and chloracne claimed as due 
to exposure to Agent Orange.  In a statement from the 
veteran, dated in February 1998, he indicated that he did not 
wish to withdraw any part of his pending appeal.  


FINDINGS OF FACT

1.  The veteran's DD Form 214 indicates that he he was 
awarded the Vietnam Service Medal and the Republic of Vietnam 
Campaign Medal for service during the Vietnam era.  

2.  The veteran has asserted that he was exposed to Agent 
Orange during active military service in Vietnam; however, 
the evidence of record indicates that his only service in the 
vicinity of Vietnam was in high-altitude aircraft flying over 
that country from bases in Okinawa and/or Thailand.  

3.  Medical evidence of record indicates that the veteran has 
been noted to have chloracne scars on his back, which an 
examiner, based upon the veteran's account of service in 
Vietnam, attributed to exposure to Agent Orange.  The most 
recent skin examination noted lesions scattered over the 
neck, trunk, back, chest, inner thighs, and inguinal areas, 
diagnosed as tinea versicolor; this disorder has been 
determined by the RO to be service connected.

4.  The preponderance of the evidence is against the 
veteran's claim for service connection for chloracne, claimed 
as due to exposure to Agent Orange.

5.  The veteran has alleged several stressor events in 
service, and there are several post-service diagnoses of 
post-traumatic stress disorder (PTSD).  However, no examiner 
has specifically related the putative stressors to a 
diagnosis of PTSD, and the two most comprehensive and 
thorough psychiatric examinations of record have resulted in 
diagnoses as follows:  first, alcohol abuse, Xanax and 
cannabis abuse, and antisocial personality features; second, 
intermittent explosive disorder, chronic, severe; 
polysubstance abuse and addiction, chronic, very severe, 
currently active; and mixed personality disorder with 
antisocial, borderline, and narcissistic features, very 
severe.

6.  The preponderance of the evidence is against the 
veteran's claim for service connection for post-traumatic 
stress disorder.   

7.  There is competent evidence in the record, which includes 
service medical records and the veteran's testimony, which 
clearly and unmistakably shows that he suffered a gunshot 
wound, resulting in a retained bullet in the left hip, prior 
to his entry into active service in December 1968.  

8.  There is no competent evidence that the pre-existing 
residuals of the veteran's preservice gunshot wound, with a 
retained bullet in the left hip, underwent a permanent 
increase in disability during the veteran's period on active 
duty.  Surgery performed during service for removal of the 
retained bullet was ameliorative in nature, and resulted in 
no additional disability.  


CONCLUSIONS OF LAW

1.  The veteran does not have chloracne due to exposure to 
Agent Orange in service.  38 U.S.C.A. §§ 1110, 1116, 1131, 
5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2000); Pub. L. No. 106-475, § 4, 114 Stat. 
2096, ____ (2000) (to be codified as amended at 38 U.S.C.A. 
§ 5107).

2.  The veteran does not have post-traumatic stress disorder 
due to service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.303, 3.304 (2000); Pub. L. No. 
106-475, § 4, 114 Stat. 2096, ____ (2000) (to be codified as 
amended at 38 U.S.C.A. § 5107).

3.  A retained bullet in the veteran's left hip, from a 
gunshot wound, clearly and unmistakably preexisted service, 
and the preservice disability was not aggravated by 
ameliorative surgery during service.  38 U.S.C.A. §§ 1111, 
1137, 1153, 5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 
3.304, 3.306 (2000); Pub. L. No. 106-475, § 4, 114 Stat. 
2096, ____ (2000) (to be codified as amended at 38 U.S.C.A. 
§ 5107).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The record indicates that the veteran first served on active 
duty from December 1968 through June 1975, in the United 
States Air Force.  His initial report of separation from 
service, DD Form 214, indicates that, when he was discharged 
in June 1971, he had been on foreign and/or sea service for 
just over one year.  His job specialty indicated he was an 
aircraft mechanic.  That discharge took place at an air base 
on Okinawa, and he immediately reenlisted.  His next DD Form 
214, issued in June 1975, shows one year and two months of 
foreign and/or sea service for that period.  His specialty 
was general purpose vehicle repairman.  In addition, the form 
indicates that he was awarded the Vietnam Service Medal and 
the Republic of Vietnam Campaign Medal.

The veteran's enlistment examination, conducted in December 
1968, was negative for any complaints, findings, or diagnosis 
of a psychiatric disorder, skin disorder, or a left hip 
disorder; there was a scar on the left nipple, noted as NCD 
(not considered disqualifying).  During a periodic medical 
examination in February 1970, the veteran reported having 
being shot in the right thigh before service, apparently in 
1967.  He further stated, "The slug is in my left hip now." 
No pertinent abnormal findings were reported.  He was seen at 
a dispensary in November 1970, with complaints of difficulty 
sleeping; the impression was depression.  The report of an 
upper gastrointestinal X-ray series, performed in November 
1970, noted a metallic foreign body overlying the left hip.  
A followup pelvic X-ray revealed a bullet overlying the 
greater trochanter of the left femur.

Later service medical records indicate that the veteran was 
seen on sick call in June 1971, complaining of a rash on his 
back and arms for the past three days; the impression was 
probable tinea versicolor.  When seen in November 1971, the 
veteran reported shaving problems and a rash on his neck; 
examination revealed pustular facial acne and razor burn.  
The impression was possible tinea versicolor.  The veteran 
was seen in a dermatology clinic in February 1972, at which 
time he complained of lesions on his penis of approximately 5 
months' duration, and a rash on his back of approximately 7 
months' duration, with onset in Southeast Asia; the diagnosis 
was tinea versicolor.  

A clinical report dated in March 1973 indicates that the 
veteran had a bullet in his left hip which caused muscle 
spasm in the left leg, especially in cold weather; the 
impression was muscle spasm left thigh, mild.  During a 
clinical visit in November 1973, it was noted that there had 
been a bullet in his left hip for 6 years, which caused 
increased pain, especially in the past few years; it was 
noted that cold weather caused significant pain and aching in 
the left leg.  On X-ray study in January 1974, it was noted 
that the veteran had a metallic foreign object, which looked 
like a bullet, in the soft tissues anterior to the left 
femoral neck; no bony abnormalities were seen and no evidence 
of infection was noted.  Good range of motion was present.

The veteran was admitted to a hospital in April 1974, at 
which time clinical history was reported to the effect that 
he had sustained a .32 caliber gunshot wound in 1967, before 
entering the Air Force.  It was noted that the bullet in his 
left thigh continued to cause him pain, and he was admitted 
for removal of the bullet.  Physical examination was negative 
except for some pain and tenderness in the area of the left 
hip.  The veteran underwent removal of the bullet from his 
left hip, with no complications.

On the occasion of his separation examination in June 1975, 
the veteran reported a history of skin disease; clinical 
evaluation revealed a rash problem around both axillae.  It 
was also noted that a bullet had been surgically removed from 
his left hip in 1974, with no complications and no present 
symptoms.  He was separated from the Air Force with an 
honorable discharge.

The veteran was afforded a VA compensation examination in 
April 1976, at which time he complained of occasional sharp 
pain in the saddle area.  He stated he had sustained a 
gunshot wound in July 1967, with the bullet entering his 
anterior right thigh, ricocheting across his pelvis, and 
lodging in his left buttock.  He said the left buttock was 
sometimes uncomfortable when he was sitting.  On clinical 
evaluation, the lower extremities were of equal length; there 
was no measurable atrophy of the thigh or calf.  
Neurologically, the veteran was intact except for a little 
hypesthesia on the inner aspect of the right thigh.  There 
was a small punctate scar over the anterior thigh at the 
junction of the mid and upper thirds, the point of entry of 
the bullet.  The left buttock revealed a hockey-stick shaped 
four-inch scar, the site of the removal of the bullet; it was 
nontender.  The reflexes were active and equal, and motor 
power was entirely normal in both lower extremities.  Hip 
motion was full bilaterally.  X-ray study of the left hip 
revealed a tiny linear density superimposed over the right 
greater trochanter, which could conceivably represent a 
foreign body, but the doctor indicated that he was inclined 
to think that it was probably an artifact; in any event, 
there were no underlying bony changes.  The pertinent 
diagnosis indicated an old gunshot wound, right hip, pelvis, 
left gluteal area.  

The records indicate that the veteran reentered active duty 
in October 1978, this time in the United States Navy.  At his 
enlistment examination in August 1978, it was noted that the 
veteran was being treated for extensive skin fungus.  It was 
noted that his skin was then clear.  On the occasion of his 
separation examination in June 1979, the veteran reported 
that a bullet had previously been removed from his left hip; 
no complaints were noted.  Clinical evaluation reported the 
presence of a bullet hole in the right thigh and a 3" scar 
in the left buttock; no pertinent findings were reported 
regarding the left thigh, a psychiatric disorder, or 
chloracne.  He was discharged from the Navy after 
approximately eight months of service, with the character of 
his service indicated as "under honorable conditions."

The veteran was afforded a VA examination in November 1979, 
which consisted of evaluation of a right shoulder disorder 
and hearing loss.  The report of this examination does not 
reflect any complaints or findings regarding a psychiatric 
disorder, the left hip, or chloracne.  

Received in September 1996 were copies of service medical 
records dated in 1974, and a copy of the VA examination 
conducted in April 1976, the findings of which were 
previously reported above.  

VA treatment reports, dated from August 1996 to November 
1996, were received in December 1996, showing that the 
veteran underwent periods of hospitalization, clinical 
evaluation, and treatment for several disabilities, including 
a number of psychiatric disorders, as described in the 
following paragraphs.

The records indicate that the veteran was admitted to the VA 
Medical Center (VAMC) on Highland Drive in Pittsburgh in 
August 1996, stating, "I was committed to the hospital after 
I wrecked my house and threatened my wife."  He had been 
transferred from a private facility, Westmoreland Regional 
Hospital, where he had been initially admitted three days 
before.  It was noted that he had a long history of 
antisocial behavior and substance abuse and dependence, and a 
history of abusing LSD, amphetamines, cocaine, marijuana, and 
alcohol.  He admitted to abusing amphetamines two years 
before, admitted smoking marijuana daily at the present time, 
and stated he had recently abused alcohol and Xanax.  It was 
also noted that this was the veteran's first psychiatric 
hospitalization at the Highland Drive VAMC, and that he 
stated he had been hospitalized at another VAMC in 1980, for 
treatment of losing control of his temper and migraine 
headaches.

Clinical information provided by the veteran during the 
August 1996 VAMC admission indicated that he had frequently 
been violent.  He had been physically abused as a child, and 
was expelled from school in the ninth grade for fighting.  He 
had run away from home and spent some time in Boys Town, from 
which he was expelled for drug use.  He said he had been a 
mechanic crew chief in the Air Force, and had flown missions 
in Vietnam; on one occasion, his base was attacked.  He 
related that he had received nonjudicial punishment (two 
Article 15's) in his first period of service, for striking or 
arguing with officers.  He said he had been asked to leave 
his second period of service after boot camp, and said he had 
received an honorable discharge.

In assessing the veteran, the examiner stated that he was a 
combat veteran of Vietnam (the source of this assumption was 
apparently the veteran), and that he might have some symptoms 
of PTSD.  The veteran indicated that he had not begun to be 
bothered by memories of Vietnam until the past six to seven 
years.  Physical examination was noted to reveal a rash over 
his entire back, and a bullet wound scar.  Upon mental status 
examination, speech was relevant, coherent, and productive.  
Although the veteran complained of anxiety and anger, during 
the interview his affect was appropriate and his mood was 
elevated.  Hallucinations and delusions were absent.  He 
denied any suicidal or homicidal ideations.  He was oriented, 
and his concentration and memory were good, but insight and 
judgment were poor.  The pertinent diagnoses were alcohol 
abuse, Xanax and cannabis abuse, and antisocial personality 
features.

Other clinical data reported during the August 1996 VAMC 
hospitalization indicated that the veteran had abused heroin 
from 1972 to 1974, barbiturates, amphetamines, and cocaine in 
the 1980's, and THC (i.e., tetrahydrocannabinol, or 
marijuana) for the past 20 years.  He was discharged from the 
hospital after one week, to return home to his wife and be 
followed as an outpatient, to include anger management 
classes.

The outpatient treatment records reflect that the veteran 
continued to receive clinical evaluation for complaints 
associated with a psychiatric disorder and treatment of his 
substance abuse.  When seen by a vocational rehabilitation 
specialist in September 1996, he said he used marijuana on 
occasion, but did not see that as a problem.  The problem, in 
the veteran's opinion, was PTSD.  The counselor noted that 
the veteran's attitude in this regard had not changed since 
he had previously seen him, and that the veteran had not 
followed through with his treatment plan.

During a clinic visit later in September 1996, the veteran 
indicated that he had spent some time in Vietnam; however, 
the examiner, a social worker, stated that, in his opinion, 
the veteran's apparent PTSD was not combat related.  The 
veteran stated that he had seen a number of fatalities due to 
homicides and accidental deaths (it is not clear whether this 
refers to events in or out of service).  The examiner noted 
that the veteran did display many PTSD-like symptoms.  The 
veteran indicated that he had a difficult time with rage and 
had many intrusive thoughts about his military experiences; 
he also reported frequent nightmares related to his Vietnam 
experiences.  It was also noted that the veteran had a 
history of polysubstance abuse (including alcohol, heroin, 
cocaine, and his drug of choice, cannibis).  The impression 
was non-combat-related PTSD and chemical dependence.  It was 
recommended that the veteran follow individual psychotherapy 
sessions.

A subsequent treatment report dated in late September 1996 
indicates that the veteran was being compliant with his 
medication, without side effects.  Apparently, the police had 
confiscated his firearms; he said he did not need his 
handguns, but he wanted his rifle back to go hunting.  There 
was no mention of PTSD.  Upon clinical evaluation, the 
examiner, a medical doctor, reported a diagnosis of dysthymic 
disorder.  

The veteran was seen by a VA social worker in October 1996, 
at which time it was noted that his chief complaint was that 
he was having a lot of family problems related to his 
father's ill health, and family interactions in regard to 
that issue.  The diagnoses noted were alcohol dependence and 
PTSD.  At an early November 1996 visit, the veteran told the 
social worker he had relapsed over the weekend, due to 
pressure he felt because of his ailing father, and was 
moderately depressed.  He denied any "real issues regarding 
his Vietnam experience."  During a subsequent clinic visit 
with the same social worker in November 1996, the veteran 
advised that his father had recently passed away and had been 
interred.  He appeared to be dealing with his loss relatively 
well.  At a late November visit, the veteran stated that he 
was experiencing poor sleep, with occasional nightmares 
related to his Vietnam experience.  The veteran stated that 
he was moderately depressed, but denied suicidal thoughts or 
plans at the present time.  The pertinent diagnoses were 
cannabis dependence and PTSD.  

The veteran was afforded a VA skin examination in November 
1996.  It was noted that he had been receiving treatment from 
a VA dermatologist, with partial relief, and with recurrence 
since he stopped taking the medication; he had been 
complaining of itching as well as a skin rash, which 
increased with heat and exposure to sun.  On examination, the 
veteran had a diffuse macular rash on his back, pink in 
color, nontender, and dry skin; no other abnormalities were 
noted.  The pertinent diagnosis was of chloracne, most likely 
secondary to Agent Orange diagnosed in 1980, currently 
symptomatic and active.  

The veteran was also afforded an orthopedic examination in 
November 1996, at which time he indicated that he had 
suffered a gunshot wound shortly before he entered military 
service; he stated that the entry site was his right thigh, 
with the missile penetrating anteriorly through his abdomen 
and residing in his left hip.  It was noted that the veteran 
subsequently underwent surgery for removal of the bullet from 
his left hip during service because of neurological 
abnormalities, irritation, and numbness.  He stated that the 
irritation of the left hip had resolved completely after the 
surgery, but he was left with a numbness and burning feeling 
involving the anterior and lateral aspects of his upper left 
thigh.  On examination, he had a 10-cm surgical scar on his 
left buttock that was well-healed, without any vascular 
changes or depression of the skin.  He had loss of sensation 
on the anterior and lateral aspect of his left thigh area, 
measuring maybe 30 x 15 cms, with no muscle atrophy; no skin 
changes were noted.  His hip range of motion was within 
normal limits in terms of abduction, external rotation, and 
internal rotation.  There was no pain, tenderness, weakness, 
fatigue, or abnormal gait.  The pertinent diagnosis was 
status post gunshot wound prior to military, removed with no 
residual loss of feeling as described above, and burning 
sensation, increasing with activity but with no limited range 
of motion.  

At a December 1996 VA psychiatric examination in, the veteran 
indicated that he was flying in and out of Vietnam from 
Okinawa between 1971 and 1974, either on B-52's dropping 
bombs or on tankers refueling aircraft in the air.  The 
veteran stated that the only time he actually saw combat was 
when his base in Thailand was attacked on a few occasions; 
this was the extent of the veteran's exposure to any type of 
actual combat in close quarters, and he discussed this in a 
matter-of-fact manner that suggested little or no distress.  
The examiner noted that the veteran spent little time 
mentioning anything that had to do with Vietnam or with the 
war, and reported that he had experienced problems along the 
lines of sleep disturbance, anger control, depression, and an 
inability to follow rules since grade school long before he 
went to Vietnam.  The veteran indicated that he was 
constantly on edge, he had difficulty sleeping, he had 
episodes of depression and that he was troubled by a very 
labile and explosive anger and a generalized sense of being 
on guard and irritable.  The veteran indicated that he could 
not tolerate to be around people and, for that reason, he had 
never been able to hold a job for any length of time.  

The examiner noted that, although the veteran had been 
thinking about the war more in the past six or seven years, 
there was no avoidance and no startle reaction, he had many 
war movies in his VCR collection, and he denied problems with 
avoidance of things associated with Vietnam.  Following a 
mental status evaluation, the examiner stated that the 
overall clinical impression was one of an intermittent 
explosive disorder and of polysubstance abuse and addiction 
that was very severe and chronic, and an Axis II diagnosis of 
a very severe mixed personality disorder with antisocial, 
borderline, and narcissistic features.  The examiner further 
stated that there was insufficient evidence for anything even 
close to a diagnosis of PTSD, both with regard to minimal-to-
non-existent stressors as well as symptoms which were more 
clearly a function of the above outlined disorders than 
anything akin to PTSD.  The examiner concluded that, within a 
reasonable degree of scientific and professional certainty, 
the pertinent diagnoses were: intermittent explosive 
disorder, chronic, severe; polysubstance abuse and addiction, 
chronic, very severe, currently active; and mixed personality 
disorder with antisocial, borderline, and narcissistic 
features, very severe.

At his personal hearing in November 1997, the veteran 
reported that he was treated for chloracne while on active 
duty.  He testified that he was stationed in Okinawa and 
Thailand as an Air Force crew chief, and that he flew over 
Southeast Asia continuously.  When asked whether he had ever 
actually been in Vietnam, he replied that he had flown over 
the country but never landed, mentioning "refill missions 
and stuff of that sort."  He indicated that, while he did 
not personally handle Agent Orange, it was sprayed 
continuously.  He related that he was given salves for 
treatment of chloracne, which failed to provide any relief; 
as a result, he stopped going to VA for treatment.  The 
veteran testified that he was shot 5 days before his 18th 
birthday (he was 19 years of age when he entered service).  
He noted that the bullet was removed in April 1974, and he 
was placed on a 30-day limited duty profile.  He contended 
that, after the surgery, he had numbness in his left thigh 
and leg upon sitting down; he stated that his job description 
also had to be changed; he had to be taken off flight status 
and assigned as an auto mechanic.  He maintained that, ever 
since his discharge from service, he had been having problems 
with numbness and annoying pain in his left thigh and leg.  

The veteran also testified that he had a diagnosis of PTSD 
and was attending the PTSD clinic every week.  He reported 
that he was admitted to a hospital the year before, with a 
diagnosis of PTSD, after a standoff with the police.  He said 
he was constantly jittery and nervous.  He stated that he had 
been unable to hold a job, had mood swings and explosive 
anger, and had difficulty with relationships.  When asked 
whether any particular stressor events had been related to 
PTSD, the veteran stated he had not been told, and indicated 
"[j]ust hypertension basically or nerves or whatever."  
Upon further questioning, he reported that a friend had been 
"smashed" to death in Thailand, when pinned against a vent 
in a wall by a fire truck.  The veteran related that he was 
"right across the ramp from him when it happened."  With 
regard to his combat flight experience, the only incident 
that he mentioned was that he and his crew "[a]lmost got hit 
one night", apparently by enemy MIG aircraft.  

At the November 1997 hearing, the veteran submitted 
handwritten notes that he had brought with him.  In it, he 
mentioned mood changes, the rapid onset of depression at 
times, and sudden changes in temperament.  He also listed 
symptoms of insomnia, nightmares, irritability, jumpiness, 
isolation, alienation, confusion, and discomfort over 
aggressive impulses.  He noted recurring memories of the loss 
of friends.

Received in November 1997 were VA treatment reports spanning 
the time from June 1996 to October 1997, showing that the 
veteran continued to receive clinical evaluation and 
treatment for several disabilities, particularly cannabis 
dependence and a psychiatric disorder variously diagnosed as 
PTSD, bipolar affective disorder, and dysthymic disorder.  In 
June 1996, a physician seeing the veteran for the first time 
reviewed the records and performed a mental status 
examination.  That examiner noted that the veteran had never 
been involved in active combat.  The diagnoses listed were 
uncontrolled behavior, "rule out" seizure disorder, "rule 
out" affective disorder, polysubstance abuse by history, and 
marijuana abuse.  Upon referral in July 1996 to a 
neurologist, who also reviewed the records and interviewed 
and examined the veteran, the examiner noted that, in view of 
a lifelong history of aggression/violence, with history of 
mixed substance abuse, and with negative neurological 
symptoms, it appeared that the veteran has an explosive 
personality disorder, a learned, adaptative behavioral 
problem.

Included in those records was a report that, during a clinic 
visit in January 1997, the veteran reported difficulty 
sleeping and frequent nightmares related to his Vietnam 
experiences.  The veteran indicated that he was having a 
difficult time and was spending a lot of time mentally 
"beating himself up" about his short-term memory loss; the 
examiner indicated that he told the veteran that this was a 
very common thing with veterans who had PTSD.  The pertinent 
diagnoses were PTSD and cannabis dependence.  Similar 
complaints and findings were reported in subsequent clinical 
visits in June, July, August, September, and October 1997.  

Also received in November 1997 was a report from Westmoreland 
Regional Hospital, indicating that the veteran was admitted 
to the facility in August 1996 after having been brought into 
the emergency room by the police; it was noted that he was in 
a "stand off" at his home with the police and had been 
thinking of suicide and threatening to shoot the police.  The 
veteran also claimed that he had experienced suicidal and 
homicidal ideations since the previous night.  It was noted 
that he had had several arrests for intoxications and 
assaults.  Following a mental status examination, the veteran 
was diagnosed with adjustment disorder of adult life with 
depression and disturbance of conduct; suicidal ideation; 
status post overdose of Xanax; alcohol abuse; cannabis abuse; 
and "rule out" antisocial personality.  He was treated with 
medication.  After three days in that facility, he was 
transferred to the Highland Drive VAMC.

The veteran was afforded another VA skin examination in 
December 1997, at which time it was noted that his chief 
complaint was of an itchy skin rash on the trunk for many, 
many years; he stated that he had been treated with different 
kinds of topical agents without much help.  On examination, 
there were many various-sized lesions ranging from 5 mm to 1 
cm, slightly elevated, erythematous, and scaly patches.  It 
was noted that these lesions were scattered over the neck, 
trunk, back, and chest, even including both inner aspects of 
the thighs and inguinal areas.  The pertinent diagnosis was 
tinea versicolor.  

II.  Legal analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303(a), 
3.304 (2000).  Where there is a chronic disease shown as such 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).

The United States Court of Appeals for Veterans Claims has 
consistently held that, under the substantive law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet.App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which recently stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet.App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet.App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues which 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet.App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998).

We will digress for a moment to note that, until very 
recently, the RO and the Board were required by law to assess 
every claim, before completing our adjudication as to its 
merits under substantive law, to determine whether it was 
well grounded, pursuant to 38 U.S.C.A. § 5107(a) (West 1991).  
A claimant seeking benefits under a law administered by the 
Secretary of Veterans Affairs had the burden to submit 
sufficient evidence to justify a belief by a fair and 
impartial individual that the claim was well grounded; then, 
if that burden was met, VA had the duty to assist the 
claimant in developing additional evidence pertaining to the 
claim.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet.App. 78, 81-2 (1990); Lathan v. Brown, 7 Vet.App. 359, 
365 (1995).  If the burden was not met, the duty to assist 
pursuant to section 5107(a) did not attach.  Anderson v. 
Brown, 9 Vet.App. 542, 546 (1996).  Indeed, if the claim was 
not well grounded, the Board was without jurisdiction to 
adjudicate it.  Boeck v. Brown, 6 Vet.App. 14, 17 (1993).

A well-grounded claim was defined as a plausible claim, 
either meritorious on its own or capable of substantiation.  
See Murphy, supra.  Under that analysis, a claim for service 
connection required three elements in order to be well 
grounded.  There was required to be competent evidence of a 
current disability (a medical diagnosis); incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and a nexus between the in-service injury or 
disease and the current disability (medical evidence).  The 
third element could also be established by the use of 
statutory presumptions.  See Caluza v. Brown, 7 Vet.App. 498, 
506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

The well-grounded-claim rubric was important because, in Epps 
v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub 
nom. Epps v. West, 118 S. Ct. 2348 (1998), the United States 
Court of Appeals for the Federal Circuit confirmed that, 
under section 5107(a), the Department of Veterans Affairs 
(VA) had a duty to assist only those claimants who had 
established well-grounded claims.  More recently, the United 
States Court of Appeals for Veterans Claims had issued a 
decision holding that VA was not permitted to assist a 
claimant in developing a claim which was not well grounded.  
Morton v. West, 12 Vet.App. 477 (July 14, 1999), en banc 
review denied, 13 Vet.App. 205 (1999) (per curiam), remanded 
sub nom. Morton v.Gober, No. 99-7191 (Fed. Cir. Aug. 17, 
2000) (unpublished per curiam order), opinion withdrawn and 
appeal dismissed, 14 Vet.App. ___, No. 96-1517 (Nov. 6, 2000) 
(per curiam).

However, Congress has recently passed, and the President has 
signed into law, legislation repealing the requirement that a 
claim be well grounded.  Several bills were involved in this 
process, but the legislation which now governs cases such as 
this is the Veterans Claims Assistance Act of 2000, Public 
Law No. 106-475, 114 Stat. 2096 (2000).  This statute 
contains, in pertinent part, the following new sections, to 
be codified in title 38, United States Code, with respect to 
the duty to assist and the development of claims:

§ 5103A.  Duty to assist claimants

(a)  DUTY TO ASSIST. -- (1)  The Secretary shall make 
reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim 
for a benefit under a law administered by the 
Secretary.

(2)  The Secretary is not required to provide 
assistance to a claimant under this section if no 
reasonable possibility exists that such assistance 
would aid in substantiating the claim.

(3)  The Secretary may defer providing assistance 
under this section pending the submission by the 
claimant of essential information missing from the 
claimant's application.

(b)  ASSISTANCE IN OBTAINING RECORDS. -- (1)  As part 
of the assistance provided under subsection (a), the 
Secretary shall make reasonable efforts to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.

(2)  Whenever the Secretary, after making such 
reasonable efforts, is unable to obtain all of the 
relevant records sought, the Secretary shall notify 
the claimant that the Secretary is unable to obtain 
records with respect to the claim. Such a 
notification shall --

(A)  identify the records the Secretary is unable 
to obtain;

(B)  briefly explain the efforts that the 
Secretary made to obtain those records; and

(C)  describe any further action to be taken by 
the Secretary with respect to the claim.

(3)  Whenever the Secretary attempts to obtain 
records from a Federal department or agency under 
this subsection or subsection (c), the efforts to 
obtain those records shall continue until the 
records are obtained unless it is reasonably certain 
that such records do not exist or that further 
efforts to obtain those records would be futile.

(c)  OBTAINING RECORDS FOR COMPENSATION CLAIMS. -- In 
the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection 
(b) shall include obtaining the following records if 
relevant to the claim:

(1)  The claimant's service medical records and, if 
the claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active 
military, naval, or air service that are held or 
maintained by a governmental entity.

(2)  Records of relevant medical treatment or 
examination of the claimant at Department health-
care facilities or at the expense of the Department, 
if the claimant furnishes information sufficient to 
locate those records.

(3)  Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain.

(d)  MEDICAL EXAMINATIONS FOR COMPENSATION CLAIMS. -- 

(1)  In the case of a claim for disability 
compensation, the assistance provided by the 
Secretary under subsection (a) shall include 
providing a medical examination or obtaining a 
medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.

(2)  The Secretary shall treat an examination or 
opinion as being necessary to make a decision on a 
claim for purposes of paragraph (1) if the evidence 
of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-

(A)  contains competent evidence that the claimant 
has a current disability, or persistent or 
recurrent symptoms of disability; and

(B)  indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but

(C)  does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(e)  REGULATIONS. -- The Secretary shall prescribe 
regulations to carry out this section.

(f)  RULE WITH RESPECT TO DISALLOWED CLAIMS. -- Nothing 
in this section shall be construed to require the 
Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in section 5108 of this title.

(g)  OTHER ASSISTANCE NOT PRECLUDED. -- Nothing in this 
section shall be construed as precluding the Secretary 
from providing such other assistance under subsection 
(a) to a claimant in substantiating a claim as the 
Secretary considers appropriate.

*   *   *   *   *

§ 5107.  Claimant responsibility; benefit of the doubt

(a)  CLAIMANT RESPONSIBILITY. -- Except as otherwise 
provided by law, a claimant has the responsibility to 
present and support a claim for benefits under laws 
administered by the Secretary.

(b)  BENEFIT OF THE DOUBT. -- The Secretary shall 
consider all information and lay and medical evidence 
of record in a case before the Secretary with respect 
to benefits under laws administered by the Secretary. 
When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3(a), 4, 114 Stat. 2096, ____(2000) (to be codified as 
amended at 38 U.S.C. §§ 5103A, 5107).

As can be seen above, the Veterans Claims Assistance Act of 
2000 has amended and clarified VA's duty to assist claimants 
in the development of the facts relevant to their claims, and 
is applicable to claims pending at the time of its enactment, 
including the present appeal before the Board.  We must, 
therefore, assess whether the development of the veteran's 
claim and appeal has been sufficient to meet the enhanced 
obligations embodied in the VCAA.

The veteran's service medical records have been obtained, as 
have both VA and non-VA medical treatment records.  The 
veteran has undergone examinations by VA, and he has 
testified before a VA Hearing Officer.  In letters to the 
veteran and in the statement of the case and supplemental 
statement of the case, the veteran was advised of the 
evidence required to substantiate his claim.  The veteran has 
not identified additional relevant evidence that has not 
already been sought and associated with the claims file.  
Accordingly, the Board finds that the notification and duty-
to-assist provisions mandated by the Veterans Claims 
Assistance Act of 2000 have been satisfied in this case.

The Court of Appeals for Veterans Claims has consistently 
held, with regard to the substantive law cited at the 
beginning of our analysis, above, that "[s]ervice connection 
generally requires medical evidence of a current disability; 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury."  
Savage, supra, at 493.  Therefore, even without the well-
grounded-claim requirement, a veteran who has made a showing 
of in-service incurrence or aggravation of a disease or 
injury "must still submit sufficient evidence of a causal 
nexus between that in-service event and his or her current 
disability . . . to be ultimately successful on the merits of 
the claim."  Wade v. West, 11 Vet.App. 302, 305 (1998).  
Moreover, as noted above, with respect to any assertion of a 
fact requiring professional medical expertise, "lay 
testimony . . . is not competent to establish, and therefore 
not probative of, a medical nexus".  Bostain v. West, 11 
Vet.App. 124, 127 (1998).

A.  Service connection for chloracne due to Agent Orange 
exposure

In addition to the general law as to service connection, 
above, a veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the Vietnam 
era and has a disease listed at 38 C.F.R. § 3.309(e) (2000), 
shall be presumed to have been exposed during such service to 
a herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to a herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the Vietnam era.  "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  38 
C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied:  chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
one year, and respiratory cancers within 30 years, after the 
last date on which the veteran was exposed to a herbicide 
agent during active military, naval, or air service.  38 
C.F.R. § 3.307(a)(6)(ii).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-449, and 61 Fed. 
Reg. 57,586-589 (1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 
2, 1999).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet.App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997), cert. denied,
118 S. Ct. 1171 (1998).  See Brock v. Brown, 10 Vet.App. 155, 
160-61 (1997).

Thus, the presumption is not the sole method for showing 
causation.  However, as noted above, where the issue involves 
a question of medical diagnosis or causation, as presented 
here, medical evidence is required in order to establish a 
nexus between the veteran's service and the currently claimed 
disability.

The Board notes that the veteran served with the Air Force 
during the Vietnam era, and was noted on his DD-214 to have 
received, among other awards and citations, the Vietnam 
Service Medal and the Republic of Vietnam Campaign Medal.  It 
does not appear, however, that his presence "in Vietnam" 
was ever any more than as a passenger in aircraft flying over 
that country.  He has alluded to B-52 bombers and refueling 
aircraft, but, neither in his hearing testimony, nor in any 
information provided to medical examiners or claims 
personnel, has he asserted that he was on the ground or in 
the waters of that country, or that he was a passenger in 
low-flying aircraft such as helicopters.  

Upon careful review of the evidentiary record, the Board 
finds that the veteran's military duties did not include 
service in Vietnam as that term is applied in VA regulations 
pertaining to Agent Orange claims.  See VAOPGCPREC 7-93 (Aug. 
12, 1993), holding that the regulatory term "service in 
Vietnam" does not include the service of a Vietnam era 
veteran whose only contact with Vietnam was flying high-
altitude missions in Vietnamese airspace.  Based upon this 
precedent, we find that the veteran's missions, whether on B-
52 bomber aircraft or on fueling aircraft servicing those 
bombers, did not constitute service in Vietnam.

In addition, although the medical evidence shows a diagnosis 
of chloracne, this diagnosis was provided in November 1996, 
nearly 21 years after the veteran's discharge from the period 
of service during which he was awarded the Vietnam Service 
Medal.  Therefore, under the law, even if it were assumed 
that the veteran had served in Vietnam, he does not have a 
disease enumerated in 38 C.F.R. § 3.309(e), because it is not 
shown that he developed chloracne or other acneform disease 
to a degree of 10 percent or more within one year after the 
last date on which he could have been exposed to a herbicide 
agent during his active military service.  Therefore, the 
presumptive provision for establishing service connection for 
chloracne secondary to exposure to herbicide agents would be 
inapplicable, and service connection for that disorder could 
not be granted on a presumptive basis.  See 38 C.F.R. 
§§ 3.307(a)(6)(ii), 3.307(a)(6)(iii), 3.309(e); McCartt, 
supra.  

We of course recognize, as noted above, that the veteran is 
still entitled to attempt to establish service connection for 
the claimed disorder on a direct basis.  See Combee, supra.  
However, since he did not serve on the ground in Vietnam, his 
assertion that he was exposed to Agent Orange is insufficient 
to establish service incurrence.  In addition, although there 
is medical evidence showing a diagnosis of chloracne 
secondary to exposure to Agent Orange, any such diagnosis 
relating the disorder to service was erroneously based upon 
the veteran's allegation that he was exposed to herbicides in 
Vietnam.  Any reliance by a medical professional upon the 
veteran's inaccurate history of exposure to Agent Orange in 
Vietnam necessarily vitiates that physician's diagnostic 
conclusion that chloracne resulted from such exposure.  See, 
e.g., Dolan v. Brown, 9 Vet.App. 358, 363 (1996); LeShore v. 
Brown, 8 Vet.App. 406, 409 (1995).

Therefore, although the record contains evidence of a 
disability, diagnosed as chloracne (apparently because of the 
veteran's incorrectly telling examiners that he served in 
Vietnam), the veteran has failed to present sufficient 
evidence of in-service herbicide exposure and a nexus 
statement relating that disability to his military service.  
Moreover, the most recent diagnosis of a skin disorder was 
tinea versicolor (for which the veteran is receiving service-
connected disability compensaton), not chloracne.  Hence, the 
Board concludes that his claim for service connection for 
chloracne due to exposure to Agent Orange must be denied.

B.  Service connection for PTSD

In order for a claim for service connection for PTSD to be 
granted, there must be: (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); (2) a 
link, established by medical evidence, between the current 
symptoms and one or more in-service stressors; and (3) 
credible supporting evidence that the claimed in-service 
stressor(s) actually occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and a 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2000); see also Cohen v. Brown, 10 Vet.App 128 
(1997).

In this case, the veteran's service records document that he 
had over two years of service overseas in the Air Force, and 
he was awarded the Vietnam Service Medal and the Republic of 
Vietnam Campaign Medal.  His brief enlistment in the Navy has 
not been implicated in the current appeal.  Based upon his 
statements to VA medical personnel, and his sworn testimony 
before the Hearing Officer, it appears that his service in 
Southeast Asia consisted of high flights over that country on 
bombing missions, including in-flight fueling of aircraft, 
while based in Okinawa and Thailand.  Although he has 
indicated that he was never in Vietnam except for such over-
flights, the Board fully recognizes that the type of missions 
described by the veteran constituted active participation in 
the war effort, as shown by the medals he received. 

The veteran contends that he has post-traumatic stress 
disorder.  In describing specific events in service which he 
believes are sufficient to support a diagnosis of PTSD, he 
has essentially identified these stressors:  (1) his flight 
missions over Vietnam, particularly one occasion when enemy 
aircraft attacked; (2) an incident at his base in Thailand 
when a friend was accidentally crushed by a fire truck; and 
(3) an attack (or possibly more than one) on his air base in 
Thailand.  

With regard to verification of claimed in-service stressors, 
the Board notes that, if the claimant did not engage in 
combat with the enemy, or claimed stressors are not related 
to combat, then the claimant's testimony alone is not 
sufficient to establish the occurrence of the claimed 
stressors, and his testimony must be corroborated by credible 
supporting evidence.  Cohen, supra; Moreau v. Brown, 
9 Vet.App. 389 (1996); Dizoglio v. Brown, 9 Vet.App. 163 
(1996).  Service department records must support, and not 
contradict, the claimant's testimony regarding noncombat 
stressors.  Doran v. Brown, 6 Vet.App. 283 (1994).  See 
Fossie v. West, 12 Vet. App. 1, 6 (1998), wherein the Court 
stated, "If the veteran engaged in combat, his lay testimony 
regarding stressors will be accepted as conclusive evidence 
of the presence of in-service stressors.  38 U.S.C. 1154(b); 
38 C.F.R. § 3.304(f).  If, however, the veteran was not 
engaged in combat, he must introduce corroborative evidence 
of his claimed in-service stressors."

In VAOPGCPREC 12-99 (Oct. 18, 1999), the VA General Counsel 
addressed the subject of determinations as to whether a 
veteran "engaged in combat with the enemy" for purposes of 
38 U.S.C. § 1154(b).  The General Counsel held that the 
ordinary meaning of the phrase "engaged in combat with the 
enemy," as used in 38 U.S.C. § 1154(b), required that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  Nothing in the language or history of the 
statute or any VA regulation suggests a more specific 
definition.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case-
by-case basis.  

Furthermore, the General Counsel held that the determination 
as to what evidence may be satisfactory proof that a veteran 
"engaged in combat with the enemy" necessarily depends on 
the facts of each case.  Determining whether evidence 
establishes that a veteran engaged in combat with the enemy 
requires evaluation of all pertinent evidence in each case, 
and assessment of the credibility, probative value, and 
relative weight of the evidence.  

The question of whether the veteran was exposed to a stressor 
in service is a factual one, and VA adjudicators are not 
bound to accept uncorroborated accounts of stressors or 
medical opinions based upon such accounts.  Wood v. 
Derwinski, 1 Vet.App. 190 (1991), aff'd on reconsideration, 1 
Vet.App. 406 (1991); Wilson v. Derwinski, 2 Vet.App. 614 
(1992).  In sum, whether the evidence establishes the 
occurrence of stressors is a question of fact for 
adjudicators, and whether any stressors that occurred were of 
sufficient gravity to cause or to support a diagnosis of PTSD 
is a question of fact for medical professionals.  

In addition, the Board notes that the Court of Appeals for 
Veterans Claims, in Cohen, supra, stated, with respect to the 
sufficiency of stressors to support a diagnosis of PTSD, that 
a more subjective test has been adopted under the Diagnostic 
and Statistical Manual of Mental Disorders, 4th ed., of the 
American Psychiatric Association (DSM-IV).  In order for a 
stressor to sufficiently support a diagnosis of PTSD, a 
person must have been exposed to a traumatic event in which 
the person experienced, witnessed, or was confronted with an 
event that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others, and the person's response involved intense fear, 
helplessness, or horror.

Under DSM-IV, there has been a modification in the 
nomenclature applied in the rating schedule for mental 
disorders, in place of the earlier version of that text, DSM-
III.  As the Court has noted, a significant change from DSM-
III to DSM-IV is that the diagnostic criteria for a PTSD 
stressor (that is, the requirements for determining the 
sufficiency of a claimed stressor) "are no longer based 
solely on usual experience and response but are 
individualized (geared to the specific individual's actual 
experience and response)."  Cohen, 10 Vet.App. at 141.  The 
Court has noted that, "under Cohen, the appellant was 
'entitled to receive the benefit of the most favorable 
version' of the DSM."  Helfer v. West, 11 Vet.App. 178, 179 
(1998), aff'd, 174 F.3d 1332 (Fed. Cir. 1999).

As is clear from the foregoing discussion, the law pertaining 
to PTSD claims presents serious issues as to whether asserted 
stressors are related to combat and, if not, whether they can 
be officially verified.  Given that the veteran's 
occupational specialties from 1968 to 1975 were aircraft 
mechanic and general purpose vehicle repairman, and that he 
received no awards or decorations (such as the Purple Heart) 
indicative, on their face, of involvement in combat, it could 
be posited that all his claimed stressors are subject to 
referral to the military for verification.  In any event, for 
the purpose of the present decision, the Board concludes that 
verification of stressors is unnecessary.  This is because we 
find that the record does not support a conclusion that the 
veteran has PTSD.

We acknowledge that, as set out in our lengthy factual 
summary, above, there are several notations of PTSD in the 
records before the Board.  However, a careful review of the 
medical evidence discloses that those diagnoses were not 
based upon full consideration of the veteran's history and 
symptoms, and that, when physicians had the opportunity to 
fully analyze the veteran's psychiatric status, they did not 
conclude that he had PTSD due to military service.

Outpatient records show a June 1996 diagnosis, by a VA 
physician, of uncontrolled behavior, a possible seizure 
disorder, a possible affective disorder, polysubstance abuse 
by history, and marijuana abuse.  In July 1996, a VA 
neurologist reported that, in view of a lifelong history of 
aggression and violence, with history of mixed substance 
abuse, and with negative neurological symptoms, it appeared 
that the veteran manifested an explosive personality 
disorder, which the examiner characterized as a learned, 
adaptative behavioral problem.

In August 1996, the veteran was admitted to Westmoreland 
Regional Hospital for three days after a "standoff" at his 
home involving the police.  Although the veteran described 
suicidal and homicidal ideations, and had a history of 
arrests for intoxications and assault, there was no mention 
of symptomatology related to service, and no indication of 
PTSD.  The psychiatric diagnoses were adjustment disorder of 
adult life with depression and disturbance of conduct; 
suicidal ideation; status post overdose of Xanax; alcohol 
abuse; cannabis abuse; and "rule out" antisocial 
personality.

Upon direct transfer to the Highland Drive VAMC, the veteran 
was evaluated and treated for nearly two weeks.  Extensive 
clinical data revealed a long history of antisocial behavior 
and substance abuse and dependence, with specific reference 
to previous abuse of heroin, barbiturates, amphetamines, 
cocaine, and marijuana, including current daily use of 
marijuana, and recent abuse of alcohol and Xanax.  He had a 
history of violence, dating back to childhood, had been 
expelled from Boys Town for drug use, and had been 
disciplined in service for disputes with officers.  Even 
though a psychiatric examiner accepted the veteran's account 
that he had participated in unspecified combat in Vietnam, 
the only diagnoses were alcohol abuse, Xanax and cannabis 
abuse, and antisocial personality features.  It was 
recommended that he attend anger management classes.

The following month, the veteran told a vocational 
rehabilitation specialist that he was still using marijuana 
on occasion.  The veteran believed that his problem was PTSD, 
and he had not followed through with his treatment plan.  
Later that month, when seen by a social worker, the veteran 
displayed PTSD-like symptoms, but it was thought that his 
problems were non-combat-related PTSD and chemical 
dependence.  A physician saw him later that month, and 
diagnosed a dysthymic disorder.  

VA social worker's notes in October and November 1996 show 
that the veteran was very concerned about his father's ill 
health.  After his father passed away, the veteran was seen 
complaining of poor sleep, with occasional nightmares related 
to his Vietnam experience.  Diagnoses of cannabis dependence 
and PTSD were noted.

During a thorough VA/PTSD examination in December 1996, the 
veteran described his multiple flights over Vietnam, in 
bombers and tankers, and stated that the only time he 
actually saw combat was when his base in Thailand was 
attacked on a few occasions.  The examiner observed that the 
veteran discussed these experiences matter-of-factly, with 
little or no sign of distress.  The veteran had very little 
to say about his service, noting that he had experienced 
problems along the lines of sleep disturbance, anger control, 
depression, and an inability to follow rules since grade 
school.  He said he was constantly on edge, had difficulty 
sleeping, had episodes of depression, and was troubled by a 
very labile and explosive anger and a generalized sense of 
being on guard and irritable.  He could not tolerate being 
around people and, for that reason, had never held a job for 
any length of time.  

The psychiatric examiner ruled out PTSD, stating that the 
overall clinical impression indicated an intermittent 
explosive disorder and polysubstance abuse and addiction that 
was very severe and chronic, as well as a very severe mixed 
personality disorder with antisocial, borderline, and 
narcissistic features.  The examiner further stated that 
there was insufficient evidence for anything even close to a 
diagnosis of PTSD, both with regard to minimal-to-non-
existent stressors as well as symptoms which were more 
clearly a function of the other named disorders than anything 
related to PTSD.  The examiner's final diagnoses were 
intermittent explosive disorder, chronic, severe; 
polysubstance abuse and addiction, chronic, very severe, 
currently active; and mixed personality disorder with 
antisocial, borderline, and narcissistic features, very 
severe.  

Subsequent clinic visits, in 1997, noted diagnoses of PTSD 
and cannabis dependence.  It was not until his personal 
hearing, in November 1997, that the veteran mentioned having 
been in the vicinity when a friend was killed by a truck in 
Thailand, and an incident in which enemy planes attacked his 
aircraft.  Also, although he had previously mentioned one or 
more attacks upon the base at which he was stationed in 
Thailand, he has never provided any details as to the nature 
of such attacks (i.e., whether they were infantry, artillery, 
or air attacks), or any indication that he was personally 
involved in such attacks. 

As we have acknowledged above, there are diagnoses in the 
record noting PTSD.  However, there are also diagnoses 
indicating that the veteran does not have PTSD, but rather 
suffers from a longstanding personality disorder, the abuse 
of multiple drugs (some pre-dating his military service), and 
other non-PTSD mental disorders manifested long after 
service.  It is the Board's responsibility to determine 
whether a preponderance of the evidence supports the claim or 
whether the evidence is in relative equipoise, with the 
veteran prevailing in either event, or whether there is a 
preponderance of evidence is against the claim, in which case 
the claim must be denied.  See Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).  In making that decision, we must 
determine the probative weight to be ascribed as among 
multiple medical opinions, and state our reasons or bases for 
favoring one opinion over another.  See Winsett v. West, 11 
Vet.App. 420, 424-25 (1998).  See also Evans v. West, 12 Vet. 
App. 22, 30 (1998), citing Owens v. Brown, 7 Vet.App. 429, 
433 (1995).  That responsibility is particularly important 
where, as here, medical opinions diverge.  At the same time, 
we are mindful that we cannot make our own independent 
medical determinations, and that we must have plausible 
reasons for favoring one medical opinion over another.  See 
Evans, at 31; see also Colvin v. Derwinski, 1 Vet.App. 171 
(1991).

A diagnosis or opinion by a medical professional is not 
conclusive, and is not entitled to absolute deference.  The 
Court of Appeals for Veterans Claims has provided extensive 
guidance for weighing medical evidence.  A medical opinion 
based upon an inaccurate factual premise is not probative. 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  A bare 
conclusion, even one reached by a medical professional, is 
not probative without a factual predicate in the record.  
Miller v. West, 11 Vet.App. 345, 348 (1998).  A mere 
transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a medical 
professional.  LeShore v. Brown, 8 Vet.App. 406, 409 (1995).  
The probative value of a physician's statement is dependent, 
in part, upon the extent to which it reflects "clinical data 
or other rationale to support his opinion."  Bloom v. West, 
12 Vet.App. 185, 187 (1999); see also Black v. Brown, 5 
Vet.App. 177, 180 (1995).

In assessing the numerous medical examinations and clinical 
reports in the record on appeal, the Board finds that the 
most thorough and comprehensive evaluations of the veteran 
were undertaken during his hospitalization at the VAMC in 
August 1996, and at the PTSD examination in December 1996.  
On both occasions, the medical examiners accepted, without 
apparent reservation, the veteran's assertion that he was a 
combat veteran of Vietnam.  Nevertheless, after consideration 
of the veteran's clinical and personal history, in 
conjunction with the current clinical findings and mental 
status evaluations, the ultimate conclusions were that the 
veteran did not have PTSD.  By stark contrast, the diagnoses 
of PTSD, some noted by physicians and some noted by non-
physicians, lack any indications that they were based upon 
review of the veteran's extensive history, or upon thorough 
and contemporaneous psychiatric examination.

As stated above, we are willing to accept, for the sake of 
our analysis in this case, the veteran's accounts of his 
putative stressor events in service.  We find, however, that, 
as among the various diagnoses in the record, the medical 
opinions which warrant greater weight are those rendered in 
August and December 1996, and those diagnoses established 
that the veteran's psychiatric problems were caused by 
disorders other than PTSD.  Accordingly, his claim must be 
denied.

C.  Residuals of gunshot wound with retained bullet, left 
thigh

In addition to the general law as to service connection, 
above, a veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to 
have been in sound condition at the time of acceptance for 
service, except for defects noted at that time or where clear 
and unmistakable evidence demonstrates that the disability or 
disease existed prior to service and was not aggravated by 
such service.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 
3.304(b).  The presumption of soundness upon entry into 
service may not be rebutted without "contemporaneous 
clinical evidence or recorded history" in the record.  
Miller v. West, 11 Vet.App. 345, 348 (1998).  A higher court 
has explained the Miller decision by noting that "[n]othing 
in the court's opinion suggests that without such evidence 
the presumption can never be rebutted," emphasizing that any 
such determination must consider "how strong the other 
rebutting evidence might be."  Harris v. West, 203 F.3d. 
1347, 1351 (Fed. Cir. 2000).

A preexisting disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a), (b).  Aggravation of a preexisting condition may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 
Vet.App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service); Akins v. Derwinski, 
1 Vet.App. 228, 231 (1991).  In addition, "[t]he usual 
effects of medical and surgical treatment in service, having 
the effect of ameliorating disease or other conditions 
incurred before enlistment . . . will not be considered 
service-connected unless the disease or injury is otherwise 
aggravated by service."  38 C.F.R. § 3.306(b)(1).  

The Court of Appeals for Veterans Claims has consistently 
stated that "temporary or intermittent flare-ups during 
service of a preexisting injury or disease are not sufficient 
to be considered 'aggravation in service' unless the 
underlying condition, not just the symptoms, has worsened."  
See Maxson v. West, 12 Vet.App. 453, 458 (1999), citing Hunt 
v. Derwinski, 1 Vet.App. 292, 297 (1991); see also Daniels v. 
Gober, 10 Vet.App. 474, 479 (1997).

The evidence in this case clearly and unmistakably 
establishes, and the veteran concedes, that he suffered a 
gunshot wound with a retained bullet in the left hip, which 
preexisted his service entry in December 1968.  The Board 
finds that the veteran is competent to report that on which 
he has personal knowledge, which comes to him through his 
senses.  Layno v. Brown, 6 Vet.App. 465, 470 (1994), and, 
thus, can report that he sustained a gunshot wound prior to 
his entry into service in 1968, and had a bullet in the left 
thigh.  The findings as reported in the veteran's 1974 
hospitalization report during service, and his sworn 
testimony, are competent evidence that his gunshot wound and 
retained bullet in the left hip clearly and unmistakably 
preexisted service.  The Court has clearly established that 
the veteran's own admissions of a preservice history will 
constitute clear and unmistakable evidence.  Doran v. Brown, 
6 Vet.App. 283, 286 (1994).  Moreover, it has neither been 
contended, nor has it been shown by the service medical 
records, that the veteran sustained a gunshot wound in 
service resulting in a retained bullet in the left thigh.  
The Board therefore finds that the presumption of soundness 
under the provisions of 38 U.S.C.A. § 1132 has been rebutted.  

Thus, the question that the Board must consider at this time 
is whether there was aggravation during service.  As noted 
above, the pertinent regulations provide that, in order to 
establish service connection by way of aggravation, it must 
first be shown that there was an increase in severity of the 
condition during service.  

The Board points out that the veteran was seen on several 
occasions during service for complaints of pain and muscle 
spasms in the left thigh and leg as a result of the retained 
bullet in his left hip, which was sustained prior to service.  
During outpatient consultation in November 1973, he indicated 
that the bullet was causing significant aching in his left 
leg, with increased pain especially during cold weather.  We 
find it significant that, when the veteran was hospitalized 
for the removal of the bullet in April 1974, he related that 
he had suffered from continuous pain as a result of the 
gunshot wound that he sustained prior to his entry into 
service.  At that time, he was not linking the pain in his 
left hip to his active service.

As noted, ameliorative surgery was provided in service to 
relieve his symptoms; he underwent removal of the bullet in 
his left hip in April 1974.  There were no complications 
reported following the surgery or at the time of hospital 
discharge.  Following a period of convalescence, 
recuperation, and light duty, the evidence shows that the 
veteran recovered without residual pathology or disability, 
as demonstrated by the June 1975 report of his separation 
examination, in which his lower extremities were shown to be 
clinically normal.  

The post-service medical evidence shows that the left thigh 
was found to be asymptomatic on the April 1976 VA 
examination.  There is no medical evidence in the record 
showing that the left thigh underwent a permanent increase in 
severity in service.  The Board notes that the veteran has 
been found to have loss of feeling and a burning sensation, 
but these findings do not constitute evidence of an increase 
in the severity of the disability, or otherwise constitute 
additional disability for which service connection could be 
granted.  Chelte v. Brown, 10 Vet.App. 268 (1997); 38 C.F.R. 
§ 3.306(b)(1).  

In the absence of any competent evidence that the preservice 
gunshot wound underwent a permanent increase in severity 
during service, the Board concludes that the claim for 
service connection for the residuals of that injury must be 
denied.  The post-service medical evidence is without 
reference to any complaints or problems for residuals of 
removal of the bullet from the left thigh for years following 
service discharge.  The veteran has not provided any medical 
evidence demonstrating that the symptoms he exhibited in 
service represented a permanent increase in severity of his 
preexisting gunshot wound.  While the Board acknowledges that 
he did undergo surgery in service, there is no showing that 
this was other than ameliorative in nature.  See 38 C.F.R. 
§ 3.306(b)(1).  

The evidence in support of the veteran's claim consists 
primarily of statements made by him in the recent past, 
supported by his representative.  However, neither the 
veteran, nor his representative, is shown to possess the 
technical competence to establish a relationship between the 
ameliorative surgery in service and any post-service 
symptomatology.  As discussed above, a claim based upon an 
assertion as to cause-and-effect relating to a particular 
disability requires competent medical nexus evidence.  The 
Court has reiterated this requirement many times.  See, e.g., 
Bostain v. West and Routen v. Brown, both supra.

In the absence of medical evidence that the pre-existing 
gunshot wound in the veteran's left thigh underwent a 
pathological increase during active service, or that the 
ameliorative surgery resulted in any disability beyond that 
which pre-existed service, the claim for service connection 
for residuals of the removal of a bullet from the left hip 
cannot be considered well grounded, and must be denied.  


ORDER

Entitlement to service connection for chloracne, claimed as 
due to exposure to Agent Orange, is denied.  

Entitlement to service connection for post-traumatic stress 
disorder is denied.

Entitlement to service connection for residuals of bullet 
removal from the left hip is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 



